Name: Commission Regulation (EC) No 1443/1999 of 30 June 1999 altering the export refunds on malt
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities1. 7. 1999 L 166/81 COMMISSION REGULATION (EC) No 1443/1999 of 30 June 1999 altering the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular, the fourth subparagraph of Article 13(2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EC) No 1171/1999 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1171/ 1999 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on malt listed in Article 1(c) of Regu- lation (EEC) No 1766/92 are hereby altered to the amounts set out in the Annex hereto, in respect of the products set out therin. Article 2 This Regulation shall enter into force on 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 141, 4.6.1999, p. 14. EN Official Journal of the European Communities 1. 7. 1999L 166/82 ANNEX to the Commission Regulation of 30 June 1999 amending the export refunds on malt (EUR/t) Product code Refund 1107 10 19 9000 0,00 1107 10 99 9000 0,00 1107 20 00 9000 0,00